           Case 1:19-cv-12125-ADB Document 70 Filed 11/11/19 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

    iROBOT CORPORATION,

                            Plaintiff,
    v.
                                                    C.A. No. 1:19-cv-12125-ADB
    SHARKNINJA OPERATING LLC,
    SHARKNINJA MANAGEMENT LLC,                      REQUEST FOR ORAL ARGUMENT
    AND SHARKNINJA SALES COMPANY,                   PURSUANT TO LR 7.1

                            Defendants.


          SHARKNINJA’S EMERGENCY MOTION TO COMPEL
              DEPOSITION OF DR. CHARLES REINHOLTZ
 OR ALTERNATIVELY TO STRIKE REPLY DECLARATION OF DR. REINHOLTZ

         Defendants SharkNinja Operating LLC, SharkNinja Management LLC, and SharkNinja

Sales Company, (collectively, “SharkNinja”) respectfully move this Court for an order on an

expedited basis to compel Plaintiff iRobot Corporation (“iRobot”) to make its expert witness Dr.

Charles Reinholtz available for a 3 hour deposition tomorrow afternoon, Tuesday, November 12,

2019, before the hearing on Plaintiff’s Motion for a Preliminary Injunction set for the following

day, Wednesday, November 13, 2019 at 10:30 a.m. Alternatively, SharkNinja moves this Court

for an Order Striking the Reply Declaration of Dr. Charles Reinholtz in Support of Plaintiff’s

Motion for a Preliminary Injunction (Dkt. No. 69) and excluding any testimony related to

opinions in the reply declaration at the hearing set for November 13, 2019.

         Despite requesting that the Court set an expedited schedule for a hearing on its Motion

for a Preliminary Injunction, Plaintiff has refused to make Dr. Charles Reinholtz available for a

short deposition on the new opinions expressed in his November 8, 2019 reply declaration (Dkt.

No. 69). Plaintiff’s refusal to allow SharkNinja to depose Dr. Reinholtz on his reply declaration

unfairly prejudices SharkNinja’s ability to prepare for and to present evidence at the November
          Case 1:19-cv-12125-ADB Document 70 Filed 11/11/19 Page 2 of 6



13 hearing, during which SharkNinja will have limited time to cross-examine him and to present

its own evidence. SharkNinja should have the opportunity to depose Dr. Reinholtz on the reply

declaration before the November 13 hearing. Alternatively, this Court should strike Dr.

Reinholtz’s reply declaration based on iRobot’s refusal to present him for deposition.

I.     Background

       This patent infringement case is on an expedited schedule, including a first hearing on

Plaintiff’s Motion for a Preliminary Injunction (Dkt. No. 2) set for November 13, 2019, at 10:30

a.m. Since the October 21, 2019 status conference, SharkNinja filed its Opposition to Plaintiff’s

Motion for a Preliminary Injunction on November 1, 2019 (Dkt. Nos. 48-53) and Plaintiff filed

its Reply in Support of its Motion for a Preliminary Injunction on November 8, 2019 (Dkt. Nos.

65-66, 69). Consistent with the discussion at the October 21, 2019, status conference (see

10/21/2019 Hearing Tr. at 27-28), SharkNinja focused its briefing on the likelihood of success on

the merits factor of the preliminary injunction analysis. Here, that focuses on non-infringement

and invalidity of the patents iRobot relied on in its Preliminary Injunction motion.

       iRobot waited until the evening of Friday, November 8, 2019—after the Court was closed

and hours after filing its reply brief—to file a 57-page reply declaration of its expert Dr. Charles

Reinholtz (Dkt. No. 69) providing brand new opinions regarding alleged infringement of the

asserted claims of U.S. Patent No. 9,550,294 (“the ’294 patent”) and U.S. Patent No. 9,492,048

(“the ’048 patent”), and also addressing for the first time invalidity of those claims. While

SharkNinja deposed Dr. Reinholtz on the infringement opinions he expressed in his October 16

opening declaration, iRobot has refused to provide SharkNinja the opportunity to depose Dr.

Reinholtz on the new infringement and validity opinions expressed in his November 8 reply

declaration.



                                                  2
          Case 1:19-cv-12125-ADB Document 70 Filed 11/11/19 Page 3 of 6



       In advance of the November 8 filing of Dr. Reinholtz’s reply declaration, SharkNinja

notified iRobot that it would seek a deposition of any declarants who would be filing reply

declarations with the reply. (Ex. 1, Nov. 7, 2019, 7:35 PM Email from B. Rosenthal to G.

LoCascio.) SharkNinja even flew an attorney to Boston who has been waiting on standby to

depose Dr. Reinholtz regarding the new positions set forth in his November 8 reply declaration.

Despite SharkNinja’s attempts to accommodate Plaintiff’s schedule by offering to depose Dr.

Reinholtz on either Monday or Tuesday of this week, at the time and location of Plaintiff’s

choosing (Ex. 2, November 9, 2019, 10:01 AM Email from B. Rosenthal to G. LoCascio; Ex. 3,

November 9, 2019, 3:54 PM Email from B. Rosenthal to G. LoCascio), Plaintiff has flatly

refused to make Dr. Reinholtz available (Ex. 4, November 9, 2019, 7:29 PM Email from G.

LoCascio to B. Rosenthal).

II.    There is No Legitimate Basis to Refuse to Make Dr. Reinholtz Available for a 3-
       Hour Deposition Before the November 13, 2019, Hearing

       Under the Federal Rule of Civil Procedure 26(b)(4)(A), “[a] party may depose any person

who has been identified as an expert whose opinions may be presented at trial. . . .” This Court

affirms this rule, stating that “[b]ecause defendants have ‘identified’ these potential experts

pursuant to 26(a)(2)(A) and their opinions ‘may’ be presented at trial, Rule 26(b)(4)(A) requires

that defendants also make these witnesses available for deposition so that plaintiffs may explore

their potential opinion testimony. See Fed. R. Civ. P. 26(b)(4)(A), Advisory Committee’s Notes,

1993 Amendment, P (b) (‘paragraph (4)(A) is revised to provide that experts who are expected to

be witnesses will be subject to deposition prior to trial’); Suskind v. Home Depot Corp., No. Civ.

A. 99-10575-NG, 2001 WL 92183 at *2 (D. Mass. Jan. 2, 2001); Rosie D. v. Romney, 2004 U.S.

Dist. Ct. Motions Lexis 19620 at *23 (D. Mass Nov. 1, 2004). This Court has cited the parties’




                                                  3
         Case 1:19-cv-12125-ADB Document 70 Filed 11/11/19 Page 4 of 6



need to prepare for effective cross-examination and arrange for expert testimony from other

witnesses as a rationale for allowing expert deposition. Id. at *22-23.

       This rule should be no different in the context of a preliminary injunction motion. Indeed

the high stakes—iRobot wants to remove Shark’s products from the market before the holiday

season—demand that SharkNinja be permitted to explore iRobot’s new opinions by deposition.

Indeed, had iRobot submitted a declaration by a new expert, surely it would have provided that

witness for a deposition. The result should not be any different just because iRobot opted to use

the same expert to provide these new opinions.

       There is no legitimate basis for iRobot to refuse to provide Dr. Reinholtz for deposition

on the indisputably new opinions in his reply declaration. When pressed, iRobot stated that it

would not provide Dr. Reinholtz because SharkNinja is not entitled to a surreply on its

Preliminary Injunction motion. (Ex. 4, November 9, 2019, 7:29 PM Email from G. LoCascio to

B. Rosenthal.) That is beside the point. Whether SharkNinja has a surreply or not, it should not

be forced into a hearing in which iRobot seeks to shut down SharkNinja’s sales during the

holiday season without being allowed to first test Dr. Reinholtz’s brand-new theories on

infringement and his response opinions on invalidity. SharkNina has limited time at the hearing

and should not be forced to use it to take Dr. Reinholtz’s deposition live on the stand.

III.   SharkNinja is Prejudiced by Plaintiff’s Refusal to Make Dr. Reinholtz Available for
       Deposition and Dr. Reinholtz Either Should Be Made Available for Deposition
       Immediately or Dr. Reinholtz’s Reply Declaration Should be Stricken

       iRobot’s refusal to provide Dr. Reinholtz plainly prejudices SharkNinja and its

preparation for the hearing. If the Court does not order iRobot to make Dr. Reinholtz available,

his reply declaration should be stricken. Small v. GMC, 2006 U.S. Dist. Lexis 83717 at *13-14

(D. Me. Nov. 15, 2006) (granting motion to exclude when no deposition provided).



                                                 4
          Case 1:19-cv-12125-ADB Document 70 Filed 11/11/19 Page 5 of 6



IV.    Conclusion

       SharkNinja’s Motion should be granted and iRobot should be ordered to immediately

make Dr. Reinholtz available for a 3-hour deposition tomorrow afternoon on the new opinions

expressed in his November 8, 2019, reply declaration. Alternatively, this Court should strike the

November 8, 2019, reply declaration of Dr. Reinholtz and preclude any testimony set forth for

the first time therein at the November 13, 2019, hearing on Plaintiff’s Motion for a Preliminary

Injunction.

                            REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rule 7.1(d), Defendants hereby request an oral argument on their

Motion.


 Dated: November 11, 2019                           Respectfully Submitted,



                                                    /s/ Alissa K. Lipton

 OF COUNSEL:                                        Alissa K. Lipton BBO #678314
                                                    FINNEGAN, HENDERSON, FARABOW,
 Doris Johnson Hines                                GARRETT & DUNNER, LLP
 FINNEGAN, HENDERSON, FARABOW,                      Two Seaport Lane
 GARRETT & DUNNER, LLP                              Boston, MA 02210-2001
 901 New York Avenue, N.W.                          (617) 646-1643
 Washington, D.C. 20001-4413
 (202) 408-4000

 Erika Harmon Arner                                 Attorneys for Defendants SharkNinja
 FINNEGAN, HENDERSON, FARABOW,                      Operating LLC, SharkNinja Management
 GARRETT & DUNNER, LLP                              LLC, and SharkNinja Sales Company
 Two Freedom Square
 11955 Freedom Drive
 Reston, VA 20190
 (571) 203-2700


 Brian A. Rosenthal
 GIBSON, DUNN & CRUTCHER LLP

                                                5
          Case 1:19-cv-12125-ADB Document 70 Filed 11/11/19 Page 6 of 6



 200 Park Avenue
 New York, NY 10166
 (212) 351-4000


                               LOCAL RULE 7.1 CERTIFICATION

       Defendants’ counsel hereby certifies under L.R. 7.1 that counsel for Defendants

conferred with counsel for Plaintiff but were unable resolve or narrow the issues raised by this

motion.

                                                /s/ Alissa K. Lipton
                                                Alissa K. Lipton BBO #678314




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was filed through the ECF system on

November 11, 2019 and will be sent electronically to the registered participants identified on the

Notice of Electronic Filing.


                                                /s/ Alissa K. Lipton
                                                Alissa K. Lipton BBO #678314




                                                6
